327 F.2d 640
Anthony J. CELEBREZZE, Secretary of Health, Education andWelfare, Appellant,v.Max E. TOWNSEND, Appellee.
No. 20862.
United States Court of Appeals Fifth Circuit.
Jan. 29, 1964.

Sherman L. Cohn, David J. McCarthy, Jr., Robert V. Zener, Attys., Dept. of Justice, John W. Douglas, Asst. Atty. Gen., William Wayne Justice, U.S. Atty., Morton Hollander, Atty., Dept. of Justice, Washington, D.C., for appellant.
Before TUTTLE, Chief Judge, and HUTCHESON and GEWIN, Circuit Judges.
PER CURIAM.


1
This Court has, in the case of Celebrezze v. O'Brient, 5 Cir., 323 F.2d 989, fully discussed the application of Section 216(i), 42 U.S.C.A. 416(i), of the Social Security Act, and Section 223 of the Act, 42 U.S.C.A. 423, under which the appellee sought recovery here.  Section 205(g) of the Act, 42 U.S.C.A. 405(g), provides, 'The findings of the Secretary as to any fact, if supported by substantial evidence shall be conclusive * * *.'  Within the principles laid down in the O'Brient case, it is clear that there was substantial evidence to support the Secretary's findings.  It is also plain that the Secretary applied the correct legal principles.  The district court's conclusion to the contrary was in error.


2
The judgment is reversed and the case is remanded for disposition in the light of this order.